     Case 1:20-cv-01410-MLB-WEJ Document 44 Filed 09/23/20 Page 1 of 13




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

RICKY R. FRANKLIN,       )
                         )
    Plaintiff,           )
                         )                     CIVIL ACTION FILE NO.
v.                       )
                         )                     1:20-CV-1410-MLB-WEJ
CENLAR FSB d/b/a CENTRAL )
LOAN ADMINISTRATION AND )
REPORTING (CENLAR), and  )
CARRINGTON MORTGAGE,     )
SERVICES, LLC,           )
                         )
                         )
    Defendants.          )
                         )

   DEFENDANT CARRINGTON MORTGAGE SERVICES, LLC’S
 MOTION TO DISMISS PLAINTIFF RICKY R. FRANKLIN’S SECOND
AMENDED COMPLAINT AND MEMORANDUM OF LAW IN SUPPORT

      Defendant     Carrington     Mortgage     Services,    LLC     (“Carrington”    or

“Defendant”), by and through undersigned counsel and pursuant to Federal Rule of

Civil Procedure 12(b)(6), respectfully moves to dismiss Plaintiff Ricky R. Franklin’s

Second Amended Complaint, filed on August 26, 2020 (the “Complaint”) (Doc. No.

34), in its entirety for failure to state a claim against Carrington. In support thereof,

Carrington states as follows:
     Case 1:20-cv-01410-MLB-WEJ Document 44 Filed 09/23/20 Page 2 of 13




                         PRELIMINARY STATEMENT

      Plaintiff is a serial pro se litigator, see, e.g., Franklin v. Upland Software, Inc.,

1-18-CV-00236-LY, 2019 WL 433650, at *2 (W.D. Tex. Feb. 1, 2019) (“Franklin

appears to be a serial litigator . . . .”), who appears to have sued Carrington for no

reason other than Carrington’s co-defendant, Cenlar FSB (“Cenlar”), recently

transferred the servicing rights to Plaintiff’s home loan to Carrington. Despite now

having three opportunities to properly plead his purported claims, Plaintiff’s

Complaint still fails to plead any facts supporting his various legal conclusions and

theories against Carrington. As this Court previously indicated, Plaintiff’s claim

against Carrington for violation of the Fair Debt Collections Practices Act, 15 U.S.C.

§ 1692 et seq. (“FDCPA”), should be dismissed because it “suffers from the same

deficit of facts [as those asserted against Cenlar] plausibly alleging it is a debt

collector . . . .” (Doc. No. 32, p. 15 n.2). And Plaintiff’s claim that Carrington

violated the Truth in Lending Act, 15 U.S.C. § 1641 et seq. (“TILA”), fails from the

start because Plaintiff alleges that Carrington is a loan servicer. Compare (Doc. No.

34 (“Second Am. Compl.”), ¶ 35) (“On April 21st 2020 Plaintiff received a notice

of transfer servicing rights from Defendant CEN to Defendant CAR”), with Lucien

v. Fed. Nat. Mortg. Ass’n, 21 F. Supp. 3d 1379, 1382 (S.D. Fla. 2014) (“Courts

applying TILA uniformly hold that there is no servicer liability under TILA.”).


                                          -2-
     Case 1:20-cv-01410-MLB-WEJ Document 44 Filed 09/23/20 Page 3 of 13




Because Plaintiff has now been afforded three opportunities to properly plead his

Complaint, but has still failed to do so, the Court should dismiss Plaintiff’s

Complaint against Carrington with prejudice and without leave to amend.

                   PLAINTIFF’S FACTUAL ALLEGATIONS

      Despite this being Plaintiff’s third iteration of his operative pleading in this

case, there are still very few factual allegations specifically pertaining to Carrington.

Plaintiff alleges that on April 21, 2020, he “received a notice of transfer servicing

[sic] rights” from Cenlar to Carrington. (Second Am. Compl., ¶ 35). On May 5,

2020, Plaintiff alleges he received an initial letter from Carrington, informing him

that his mortgage was sold to Carrington from Cenlar. (Id., ¶ 36). Plaintiff further

claims that on that same day he “requested a validation of the debt by sending a letter

to [Carrington’s] office in reference to FDCPA 15. U.S.C. 1692g.” (Id., ¶ 37). The

letter further purported to inform Carrington that it was a “furnisher of information”

and that Plaintiff’s “debt was in dispute.” (Id.). Plaintiff also sent two additional

letters to Carrington on May 5, 2020, referencing certain federal statutes and the

Uniform Commercial Code, and demanding that “all communications must be done

by US mail only.” (Id.) (emphasis in original).

      As a result of his letters, Plaintiff alleges that Carrington “never validated the

debt and therefore, should have ceased all attempts to collect the alleged debt until


                                          -3-
     Case 1:20-cv-01410-MLB-WEJ Document 44 Filed 09/23/20 Page 4 of 13




the validation had been resolved under FDCPA 15 U.S.C. 1692g.” (Id., ¶ 38).

However, “[s]hortly thereafter, Plaintiff began to receive a barrage of harassing

letters from [Carrington], demanding full payment along with the forbearance

portion agreed to with [Cenlar] of the alleged debt in question.” (Id., ¶ 39). Then, on

May 18, 2020, Plaintiff received another letter from Carrington “stating a transfer of

service had occurred” and allegedly containing language regarding debt collection.

(Id. ¶ 39).1 As a result of these letters and the “pandemic of covid-19 a.k.a.

coronavirus,” Plaintiff has suffered emotional damages, stress, and the loss of

enjoyment of his life. (Id., ¶ 39) (emphasis in original).

      Plaintiff asserts two claims against Carrington: (1) violation of the FDCPA

(Count I), and (2) violation of TILA (Count IV).

                               LEGAL STANDARDS

      In considering a motion to dismiss, the Court accepts the non-moving party’s

well-pled facts as true and construes the complaint in the light most favorable to that

party. United States v. Pemco Aeroplex, Inc., 195 F.3d 1234, 1236 (11th Cir. 1999)

(en banc). To survive a motion to dismiss, the complaint must contain factual

allegations which are “enough to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929


      1
          Paragraph 39 appears three times in Plaintiff’s Complaint.

                                         -4-
     Case 1:20-cv-01410-MLB-WEJ Document 44 Filed 09/23/20 Page 5 of 13




(2007). “When there are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give rise to an entitlement

to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct. 1937, 173 L. Ed. 2d 868

(2009). The issue to be decided is not whether the plaintiff will ultimately prevail,

but “whether the [plaintiff] is entitled to offer evidence to support the claims.”

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511, 122 S. Ct. 992, 152 L. Ed. 2d 1

(2002) (citations omitted), overruled on other grounds by Davis v. Scherer, 468 U.S.

183, 104 S. Ct. 3012, 82 L. Ed. 2d 139 (1984)).

      In addition, “Rule 8 requires that federal courts give pleadings a liberal

reading in the face of a 12(b)(6) motion to dismiss. This admonition is particularly

true when the parties are proceeding pro se. Courts do and should show a leniency

to pro se litigants not enjoyed by those with the benefit of a legal education.” GJR

Invs., Inc. v. Cnty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998).

However, this leniency does not permit a court to serve as de facto counsel to an

unrepresented party or to rewrite an otherwise deficient pleading. Id.

                                   ARGUMENT

I.    Plaintiff’s FDCPA Claim in Count I Fails to State A Claim For Relief
      Against Carrington

      The FDCPA was enacted “to eliminate abusive debt collection practices by

debt collectors.” 15 U.S.C. § 1692(e). To state a claim under the FDCPA, a party

                                        -5-
     Case 1:20-cv-01410-MLB-WEJ Document 44 Filed 09/23/20 Page 6 of 13




must allege that “(1) the plaintiff has been the object of collection activity arising

from a consumer debt; (2) the defendant is a debt collector as defined by the statute;

and (3) the defendant has engaged in an act or omission prohibited by the FDCPA.”

Eke v. FirstBank Fla., 779 F. Supp. 2d 1354, 1357 (S.D. Fla. 2011). However, “the

FDCPA does not apply to all creditors; it applies only to professional debt-

collectors.” Crawford v. LVNV Funding, LLC, 758 F.3d 1254, 1258 n.3 (11th Cir.

2014). Accordingly, the FDCPA specifically exempts “any person collecting or

attempting to collect any debt . . . to the extent such activity . . . concerns a debt

which was originated by such person [or] which was not in default at the time it was

obtained by such person.” 15 U.S.C. § 1692a(6)(F).

      Plaintiff fails to state a claim against Carrington for violation of the FDCPA

because he does not allege any facts to support his conclusory assertions that

Carrington is a debt collector. See (Second Am. Compl., ¶ 10) (alleging Cenlar and

Carrington “are debt collectors within the meaning of the FDCPA,” that “debt

collection is part of [their] ordinary business practice,” and that they “regularly

collect[] debts ‘owed or due asserted to be owed or due another.’”). This Court has

repeatedly found that merely “[r]eciting the statutory definition without offering any

facts in support is insufficient to plausibly allege that [d]efendants meet the

definition of debt collectors, such that the FDCPA applies to them.” Cyrus v. Wells


                                        -6-
     Case 1:20-cv-01410-MLB-WEJ Document 44 Filed 09/23/20 Page 7 of 13




Fargo Bank, N.A., No. 1:12-CV-1156-TWT-LTW, 2013 WL 869398, at *4 (N.D.

Ga. Feb. 7, 2013), R. & R. adopted, 2013 WL 870075 (N.D. Ga. Mar. 7, 2013); see

also Mills v. JP Morgan Chase Bank, No., 1:11-CV-3709-JEC-LTW, 2012 WL

4086508, at *9 (N.D. Ga. July 23, 2012) (dismissing FDCPA claim because

“[p]laintiffs fail to allege any specific facts indicating that [the defendant] regularly

attempts to collect debts, that the principal purpose of its business is the collection

of debts, or that the principal purpose of its business is the enforcement of security

interests”), R. & R. adopted, 2012 WL 4075634 (N.D. Ga. Aug. 14, 2012); Correa

v. BAC Home Loans Servicing LP, No. 6-11-CV-1197-Orl-22DAB, 2012 WL

1176701, at *12 (M.D. Fla. Apr. 9, 2012) (same). Indeed, the Supreme Court has

stressed that the Federal Rules of Civil Procedure do “not unlock the doors of

discovery for a plaintiff armed with nothing more than conclusions . . . .” Iqbal, 556

U.S. at 678-79; see also id. at 678 (stating that Rule 8 “demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” (citing Twombly, 550

U.S. at 555)).2



      2
         Nor does it make any difference that any of the letters purportedly sent to
Plaintiff reference debt collection activities. Even when an entity refers to itself as a
debt collector and references the FDCPA in its correspondence, the Eleventh Circuit
has rejected the notion that such references establish that the entity is a debt
collector: “[a]n entity cannot transform itself into a debt collector within the meaning
of the FDCPA simply by noting in a letter that it may be considered one under the

                                          -7-
     Case 1:20-cv-01410-MLB-WEJ Document 44 Filed 09/23/20 Page 8 of 13




      Moreover, the only plausible inference that can be drawn from Plaintiff’s

limited factual allegations in the Complaint is that Carrington sent Plaintiff routine

statements of account concerning his mortgage after Cenlar transferred the loan

servicing rights to Carrington. “Statements of account are not debt collection

activity; rather, they are normal incidents of loan servicing.” Bohringer v. Bayview

Loan Servicing, LLC, 141 F. Supp. 3d 1229, 1242 (S.D. Fla. 2015) (emphasis added)

(citations omitted) (finding that a letter did not constitute debt collection activity,

despite a statement of the “amount of the debt currently owed” and that it was “due

for April 1, 2014”); see also Antoine v. Carrington Mortg. Servs., LLC, No. 17-cv-

61216, 2017 WL 3404389, at *2 (S.D. Fla. Aug. 8, 2017) (finding plaintiff failed to

state a claim under the FDCPA because monthly statements sent pursuant to federal

law did not constitute debt collection); Marshall v. Deutsche Bank Nat’l Trust Co.,

No. 4:10CV00754-BRW, 2011 WL 345988, at *3 (E.D. Ark. Feb. 1, 2011) (finding

“loan statements [that] merely provided information to Plaintiff about her mortgage

such as payment due dates and amounts owed” were not communications in

connection with debt collection), aff’d 445 F. App’x 900 (8th Cir. 2011); Goodin v.

Bank of Am., N.A., 114 F. Supp. 3d 1197, 1206, (M.D. Fla. June 23, 2015) (“A



Act.” Fenello v. Bank of Am., NA, 577 F. App’x 899, 902 (11th Cir. 2014) (per
curiam).

                                         -8-
      Case 1:20-cv-01410-MLB-WEJ Document 44 Filed 09/23/20 Page 9 of 13




regular bank statement sent only for informational purposes is also not an action in

connection with the collection of a debt.”) (citations omitted). The only plausible

conclusion to be drawn from Plaintiff’s allegations is that Carrington was servicing

Plaintiff’s home mortgage, which servicing obviously includes that Carrington will

send routine periodic statements to Plaintiff regarding his loan.

       In short, Plaintiff has failed to allege any facts establishing that a principal

purpose of Carrington’s business is debt collection, such that it is a debt collector

within the purview of the FDCPA. Accordingly, Plaintiff’s FDCPA claim against

Carrington in Count I fails as a matter of law and should be dismissed with prejudice.

II.    Plaintiff’s TILA Claim In Count IV Fails to State A Claim Because There
       Is No Servicer Liability Under TILA

       Plaintiff’s TILA claim fails from the start because Carrington is alleged to be

a loan servicer. See (Doc. No. 34 (“Second Am. Compl.”), ¶ 35) (“On April 21st

2020 Plaintiff received a notice of transfer servicing rights from Defendant CEN to

Defendant CAR”). The law is clear that “[c]ourts applying TILA uniformly hold that

there is no servicer liability under TILA.” Lucien v. Fed. Nat. Mortg. Ass’n, 21 F.

Supp. 3d 1379, 1382 (S.D. Fla. 2014). In other words, “[t]he text of TILA’s civil

damages provision only provides for creditor liability—not servicer liability.” Id.

(citing 15 U.S.C. § 1640(a)); Hayes v. U.S. Bank Nat. Ass’n, Civ. Action No. 13-

80610, 2014 WL 2938534, at *3 (S.D. Fla. June 30, 2014), aff’d, 648 F. App’x 883,

                                         -9-
    Case 1:20-cv-01410-MLB-WEJ Document 44 Filed 09/23/20 Page 10 of 13




885 (11th Cir. Apr. 21, 2016) (affirming dismissal of TILA claim where district court

found “TILA did not impose liability on servicers, and [the plaintiffs] alleged that

JP Morgan was a servicer.”); see also Khan v. Bank of N.Y. Mellon, 849 F. Supp. 2d

1377, 1379 (S.D. Fla. 2012) (“TILA, however, does not impose liability on servicers,

but rather provides a private cause of action against creditors . . . .”); Payne v. Seterus

Inc., No. 16-cv-0203, 2016 WL 4521659, at *7 (W.D. La. Aug. 8, 2016) (“[C]ourts

uniformly have held that there is no servicer liability under TILA.”); Barnes v.

Carrington Mortg. Servs., LLC, No. 15-cv-6465, 2016 WL 3018693, at *1 (D.N.J.

May 24, 2016) (holding TILA does not create a private right of action against loan

servicers, only creditors); Gilllings v. Nationstar Mortgage, LLC, Case No. 1:15-

CV-01074-CC-LTW, 2016 WL 4411516, at *6 (N.D. Ga. Jan. 25, 2016)

(“Therefore, Plaintiff’s TILA claim against Defendant as a mere servicer of her loans

fails to state a claim for relief.”), R. & R. adopted at 2016 WL 4411517 (N.D. Ga.

Mar. 23, 2016) (Cooper, J.).

       Accordingly, because TILA does not impose a duty on loan servicers, only

creditors as they are defined by TILA, Plaintiff’s Count IV fails to state a claim

against Carrington and should be dismissed with prejudice.




                                          - 10 -
    Case 1:20-cv-01410-MLB-WEJ Document 44 Filed 09/23/20 Page 11 of 13




                                 CONCLUSION

      WHEREFORE, Defendant Carrington Mortgage Services, LLC, by and

through undersigned counsel and pursuant to Federal Rule of Civil Procedure

12(b)(6), respectfully moves to dismiss Plaintiff Ricky R. Franklin’s Second

Amended Complaint, filed on August 26, 2020 (Doc. No. 34), in its entirety for

failure to state a claim against Carrington, with prejudice and without leave to

amend, and for any further relief the Court deems just and proper.

      Respectfully submitted this 23rd day of September, 2020.

                                                HOLLAND & KNIGHT LLP

                                                /s/ Grant Edward Lavelle Schnell
                                                Grant Edward Lavelle Schnell
                                                Georgia Bar No. 106794
                                                Regions Plaza, Suite 1800
                                                1180 West Peachtree Street
                                                Atlanta, Georgia 30309
                                                Phone: (404) 817-8500
                                                Fax: (404) 881-0470
                                                E-Mail: grant.schnell@hklaw.com

                                                Counsel for Defendant
                                                Carrington Mortgage Services, LLC




                                       - 11 -
    Case 1:20-cv-01410-MLB-WEJ Document 44 Filed 09/23/20 Page 12 of 13




                      CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing document was prepared using Times New

Roman font, 14-point type, which is one of the font and print selections approved by

the Court in L.R. 5.1(B).

      This 23rd day of September 2020.


                                      HOLLAND & KNIGHT LLP

                                      /s/ Grant Edward Lavelle Schnell
                                      Grant Edward Lavelle Schnell
                                      Georgia Bar No. 106794




                                       - 12 -
    Case 1:20-cv-01410-MLB-WEJ Document 44 Filed 09/23/20 Page 13 of 13




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically submitted the foregoing

DEFENDANT CARRINGTON MORTGAGE SERVICES, LLC’S MOTION

TO DISMISS PLAINTIFF RICKY R. FRANKLIN’S SECOND AMENDED

COMPLAINT AND MEMORANDUM OF LAW IN SUPPORT to the Clerk of

Court using the CM/ECF system which will automatically send electronic mail

notification of such filing to counsel of record who are CM/ECF system participants,

and mailed a paper copy of same by United States Postal Service, first-class, postage

prepaid, to parties and counsel of record who are non-CM/ECF participants, properly

addressed upon:

                                 Ricky R. Franklin
                               708 Brambling Way
                              Stockbridge, GA 30281

                                Via U.S. Mail Only

      Respectfully submitted this 23rd day of September, 2020.

                                                HOLLAND & KNIGHT LLP

                                                /s/ Grant Edward Lavelle Schnell
                                                Grant Edward Lavelle Schnell
                                                Georgia Bar No. 106794




                                       - 13 -
